DETAILED ACTION
Response to Amendment
No claim amendment was made in the response dated 4/9/21.
Abstract was amended to fix the language.  The objection to the specification is withdrawn.
Claims 1-20 are pending.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 4/9/21.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-2, 7, 9-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al., US 20150171462 (hereinafter, Hong).
As to Claim 1:
	Hong discloses an electrode member (see “electrode assembly”, (Abstract, [0007]), comprising an electrode body and a conductive structure (see “lead unit 150A may be provided by physically contacting and electrically connecting the lead layers to one another at the respective end portions of a roll structure”, [0095], Fig. 4);
the electrode body being a laminated/wound structure and comprising an insulating substrate and a conducting layer provided on a surface of the insulating substrate (see “… electric insulation layer 110… first electrode 120 is an electrically positive electrode, the first current collecting layer 121 may contain a metal…”, [0048], Fig. 4; “Electric insulation layers… include base units 113_1 and 113_2…”, [0093], Fig. 4);
the conducting layer comprising a first portion and a second portion extending from the first portion, the first portion being coated with an active material, and the second portion being not coated with the active material (see “second current collecting layer 141 formed on the second main surface 112 and a second active material layer 142 formed on the second current collecting layer 141…”, [0062]);
the second portion comprising a main portion and a transition portion, the transition portion being provided between the main portion and the first portion, and a width of the transition portion being larger than a width of the main portion (see Fig. 4 below); and
the conductive structure being welded with the second portion and extending along a direction away from the first portion, and at least a part of a welding region formed by the second portion and the (see “… second lead 150 maybe mechanically attached, fused, or welded to the second current collecting layer 141…”, [0069]; Fig. 4).

    PNG
    media_image1.png
    752
    651
    media_image1.png
    Greyscale

As to Claim 2:
	Hong discloses the welding region comprises a first welding region and a second welding region, the first welding region is positioned at the main portion, the second welding region is positioned at the transition portion (see [0069]; Fig. 4 above); and
a width of the second welding region is larger than a width of the first welding region (see Fig. 4 above).
As to Claim 7:
(see Fig. 4 below – the gap is shows between the first portion and where the welding region begins).

    PNG
    media_image2.png
    406
    579
    media_image2.png
    Greyscale

As to Claim 9:
	Hong discloses the conductive structure extends beyond the second portion at a side away from the first portion (see [0069]; Fig. 4).
As to Claim 10:
Hong discloses an electrode assembly (see “… electrode assembly 101…”, [0091], Fig. 4), comprising a first electrode member, a second electrode member and a separator which are stacked, the separator being provided between the first electrode member and second electrode member (see “… electrode assemblies… face each other via separators 60_1…”, [0072, 0082], Fig. 4); 
The first electrode member (see “electrode assembly”, (Abstract, [0007]), comprising an electrode body and a conductive structure (see “lead unit 150A may be provided by physically contacting and electrically connecting the lead layers to one another at the respective end portions of a roll structure”, [0095], Fig. 4);
the electrode body being a laminated/wound structure and comprising an insulating substrate and a conducting layer provided on a surface of the insulating substrate (see “… electric insulation layer 110… first electrode 120 is an electrically positive electrode, the first current collecting layer 121 may contain a metal…”, [0048], Fig. 4; “Electric insulation layers… include base units 113_1 and 113_2…”, [0093], Fig. 4);
the conducting layer comprising a first portion and a second portion extending from the first portion, the first portion being coated with an active material, and the second portion being not coated with the active material (see “second current collecting layer 141 formed on the second main surface 112 and a second active material layer 142 formed on the second current collecting layer 141…”, [0062]);
the second portion comprising a main portion and a transition portion, the transition portion being provided between the main portion and the first portion, and a width of the transition portion being larger than a width of the main portion (see Fig. 4 below); and
the conductive structure being welded with the second portion and extending along a direction away from the first portion, and at least a part of a welding region formed by the second portion and the conductive structure being positioned at the transition portion (see “… second lead 150 maybe mechanically attached, fused, or welded to the second current collecting layer 141…”, [0069]; Fig. 4).

    PNG
    media_image1.png
    752
    651
    media_image1.png
    Greyscale

As to Claim 11:
	Hong discloses the electrode assembly is formed by laminating or winding the first electrode member, the second electrode member and separator (see “… roll structure… winding…”, [0083-0087], Fig. 3a).
As to Claim 12:
	Hong discloses that the first electrode member is provided with a plurality of the second portions and a plurality of the conductive structures, each second portion is connected with the conductive structure (see “… a first lead 130… a second lead 150…”, [0042], Fig. 1, 7a);
the second portions and the conductive structures of the first electrode member are stacked and form a first electrode tab (see “… a first lead 130… a second lead 150…”, [0042], Fig. 1, 7a).

	Hong discloses the welding region comprises a first welding region and a second welding region, the first welding region is positioned at the main portion, the second welding region is positioned at the transition portion (see [0069]; Fig. 4 above); and
a width of the second welding region is larger than a width of the first welding region (see Fig. 4 above).
As to Claim 15:
	Hong discloses the conductive structure extends beyond the second portion at a side away from the first portion (see [0069]; Fig. 4).
As to Claim 16:
	Hong discloses a secondary battery (see [0003, 0057]), a first electrode terminal, a second electrode terminal and an electrode assembly (see “… electrode assembly 101… lead unit 130A… first terminal 235…”, [0091, 0095-0096, 104], Fig. 4);
	A cap plate covering the case (see “… cover 230A includes an inner cylinder unit… extending from the case 220…”, [0103], Fig. 7b);
	The first electrode terminal and the second electrode terminal provided to the cap plate (see “… first terminal 235…”, [0101--0105], Fig. 4, 7a, 7b);
the electrode assembly (see “… electrode assembly 101…”, [0091], Fig. 4), comprising a first electrode member, a second electrode member and a separator which are stacked, the separator being provided between the first electrode member and second electrode member (see “… electrode assemblies… face each other via separators 60_1…”, [0072, 0082], Fig. 4); 
The first electrode member (see “electrode assembly”, (Abstract, [0007]), comprising an electrode body and a conductive structure (see “lead unit 150A may be provided by physically contacting and electrically connecting the lead layers to one another at the respective end portions of a roll structure”, [0095], Fig. 4);
the electrode body being a laminated/wound structure and comprising an insulating substrate and a conducting layer provided on a surface of the insulating substrate (see “… electric insulation layer 110… first electrode 120 is an electrically positive electrode, the first current collecting layer 121 may contain a metal…”, [0048], Fig. 4; “Electric insulation layers… include base units 113_1 and 113_2…”, [0093], Fig. 4);
the conducting layer comprising a first portion and a second portion extending from the first portion, the first portion being coated with an active material, and the second portion being not coated with the active material (see “second current collecting layer 141 formed on the second main surface 112 and a second active material layer 142 formed on the second current collecting layer 141…”, [0062]);
the second portion comprising a main portion and a transition portion, the transition portion being provided between the main portion and the first portion, and a width of the transition portion being larger than a width of the main portion (see Fig. 4 below); and
the conductive structure being welded with the second portion and extending along a direction away from the first portion, and at least a part of a welding region formed by the second portion and the conductive structure being positioned at the transition portion (see “… second lead 150 maybe mechanically attached, fused, or welded to the second current collecting layer 141…”, [0069]; Fig. 4).

    PNG
    media_image1.png
    752
    651
    media_image1.png
    Greyscale


As to Claim 17:
	Hong discloses that the first electrode member is provided with a plurality of the second portions and a plurality of the conductive structures, each second portion is connected with the conductive structure (see “… a first lead 130… a second lead 150…”, [0042], Fig. 1, 7a);
the second portions and the conductive structures of the first electrode member are stacked and form a first electrode tab (see “… a first lead 130… a second lead 150…”, [0042], Fig. 1, 7a); and
the first electrode tab is connected with the first electrode terminal (see “first terminal 235…”, [0104], Fig. 7a).
As to Claim 18:
(see “… first lead 130… current collecting layer 121…” [0059-0060]; “first terminal 235…”, [0104], Fig. 7a).
As to Claim 19:
	Hong discloses the welding region comprises a first welding region and a second welding region, the first welding region is positioned at the main portion, the second welding region is positioned at the transition portion (see [0069]; Fig. 4 above); and
a width of the second welding region is larger than a width of the first welding region (see Fig. 4 above).
AS to Claim 20:
	Hong discloses the secondary battery is adapted to provide power for the apparatus (see “electronic devices… application… mobile phones… portable display devices… an external device…”, [0002, 0003, 0122]). 

Claim Rejections - 35 USC § 103
Claims 3, 5, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al., US 20150171462 (hereinafter, Hong), as applied to Claim 1 above, and further in view of Jung et al., US 20150372335 (hereinafter, Jung).
	Hong discloses ends of the welding region extend to edges of the second portion but does not disclose that are extend in the weight direction (claim 3), stepped portion (claims 5 and 14), and rounded corner (claim 6).
Hong shows the length direction of the battery and electrode assembly but does not show the width direction of the battery.
In the same field of endeavor, Jung also discloses a secondary battery [0002-0005] having an electrode tab 121 (Fig. 4, 6, 7) and an electrode leads 140/150 welded/coupled to the electrode tab ([0013], Fig. 4, 6, 7) similar to that of Hong.  Jung specifies shows the width direction of the battery where the electrode leads are welded to the electrode tab along the width of the electrode tab 121 [0004].  Jung teaches that the shape of the electrode tab having trapezoidal or curved side (stepped portion) can uniformity distribute stress and improve durability [0049-0051] as shown in Figure 4, 6, and 7.

    PNG
    media_image3.png
    458
    934
    media_image3.png
    Greyscale

.
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al., US 20150171462 (hereinafter, Hong), as applied to Claim 1 above, and further in view of Tsuji et al., US 20170047575 (hereinafter, Tsuji).
As to Claim 4:
	Hong discloses the welding region and a height of the second welding region but does not disclose the exact dimension of the width of the height.  
	In the same field of endeavor, Tsuji also discloses a wound electrode assembly having electrode separated by a separator having a current collector lead 24 weld to a current collector sheet 40 similar to that of Hong ([0032], Fig. 1).  Tsuji further discloses that the lead and current collector’s welded region is covered with an insulating layers as to reduce the risk of internal short circuit [0032] where the gap would also be filled with the insulating layer ([0032], Figs. 1-2).  Tsuji further discloses that the dimension of the uncoated portion is between 2 mm to 4 mm ([0031], Fig. 1-2) and the width of the lead 24 is about 0.5 mm to 3 mm [0041].  The welded region is less than the dimension of the uncoated portion as shown in Figures 1-2.  The dimension as taught by Tsuji ensure the strength at the joint with the positive electrode current lead 24 and the current collector sheet 40 [0031].
	It would have been obvious to a person skilled in the art before the effective filing date of the invention to modify the dimension of Hong as to achieve the dimension as taught by Tsuji as Tsuji teaches that above dimension as to ensure the strength at the joint with the positive electrode current lead 24 and the current collector sheet 40 [0031].
As to Claim 8:
	Hong discloses electrode member and the gap but does not disclose the insulating layer.  

	It would have been obvious to a person skilled in the art before the effective filing date of the invention to incorporate an insulating layer over the welding region and in the gap region as taught by Tsuji to the battery of Hong as to reduce the risk of internal short circuit [0032].

Response to Arguments
Applicant's arguments filed 4/13/21 have been fully considered but they are not persuasive.
Applicant’s main argument is that Hong does not disclose “at least a part of a welding region formed by the second portion and the conductive structure being positioned at the transition portion”.  Applicant points to Figure 4 of Hong as shown below to say that does not each a symmetric structure of one of the two electrodes having the claim features above.  As noted in the interview of 3/31/2021, the Office recommends that the claimed electrode member should incorporate some amendment regarding the symmetric structure of the electrode.  Furthermore, as noted above, Hong teaches the conductive structure being welded with the second portion and extending along a direction away from the first portion, and at least a part of a welding region formed by the second portion and the conductive structure being positioned at the transition portion (see “… second lead 150 maybe mechanically attached, fused, or welded to the second current collecting layer 141…”, [0069]; Fig. 4).

    PNG
    media_image1.png
    752
    651
    media_image1.png
    Greyscale

	For the reasons above, the applicant’s argument has been considered but it is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723